The Court
(Morsell, J., conlrcl,)
upon the prayer of the petitioner’s counsel, instructed the jury, that if they should be of opinion, from the evidence, that the petitioner’s mother, in the year 1817, was living in Alexandria county, the property, and in possession of Robert Patton, then an inhabitant of that county, and residing -there ; and that Mr. Tennison, then being an inhabitant of, and residing in Washington county, went to Alexandria and there bought her of the said Robert Patton, who thereupon delivered her into the actual possession of the said Tennison in Alexandria, who brought her forthwith to Washington county, to reside therein, then such importation is not within the provision of *643the ninth section of the Act of the 24th of June, 1812 ; and that if the petitioner was bom after that importation, he is entitled to his freedom.
Ceanoh, C. J.,
observed, that in Lee v. Lee, the point was decided without argument; and that upon further reflection, his opinion was changed as to the meaning of the word “therein,” in the ninth section of the Act of the 24th of June, 1812.
Verdict for the petitioner.